UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):July 26, 2007 WEINGARTEN REALTY INVESTORS (Exact name of Registrant as specified in its Charter) Texas 1-9876 74-1464203 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification Number) 2600 Citadel Plaza Drive, Suite 300, Houston, Texas 77008 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(713) 866-6000 Not applicable (Former name or former address, if changed since last report) Item 2.02. Results of Operations and Financial Condition. On July 26, 2007, we issued a press release describing our results of operations for the second quarter ended June 30, 2007, as well as providing supplemental financial information pertaining to our operations.A copy of the press release and supplemental financial information are attached as Exhibit 99.1 and Exhibit 99.2 to this report. The information, including exhibits hereto, in this Current Report on Form 8-K is being furnished and shall not be deemed "filed" with the Securities and Exchange Commission and shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as otherwise expressly stated in such filing. Item 9.01. Financial Statements and Exhibits. 99.1Press release dated July 26, 2007, regarding our results of operations for the quarter ended June 30, 2007. 99.2Supplemental Financial Information. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 30, 2007 WEINGARTEN REALTY INVESTORS By:/s/ Joe D. Shafer Joe D. Shafer Vice President/Chief Accounting Officer 3 INDEX TO EXHIBITS 99.1Press release dated July 26, 2007, regarding our results of operations for the quarter ended June 30, 2007. 99.2Supplemental Financial Information. 4
